DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 19, the reference characters S1910 and S1920 have both been used to designate a step to “calculate first bioimpedance by using first electrical stimulation and first electrical response.” The Specification outlines that S1920 should label a step to “calculate the second bioimpedance by using the first electrical stimulation and the second electrical stimulation” and Examiner suggests submitted a corrected replacement drawing with this information.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of informalities, for example:
In [0169], the term “Therefore, the biosensor determines that an internal environment of the subject is changed, foreign material is adsorbed onto the electrode, or the electrode is damaged, based on the changes in the bioimpedance (AZ1 and AZ2), and determines that the  when the  second bioimpedance does not change.-- for grammatical clarity.
Appropriate correction is required and applicant should carefully review the disclosure for any other informalities.


Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, lines 13-14, the term “wherein the counter electrode measures a current corresponding the second electrical stimulation” should be replaced with -- wherein the counter electrode measures a current corresponding to the second electrical stimulation -- for claim clarity.
In Claim 1, lines 23-24; Claim 12, lines 28-29; and Claim 20, lines 25-26, the term “a change amount of the target material is determined based on an amount of change…” should be replaced with --a change amount of the target material is instead determined based on an amount of change…-- for claim clarity.
In Claim 1, lines 28-29; Claim 12, lines 33-34; and Claim 20, lines 30-31, the term “the change amount of the target material is determined based on an amount of change…” should be replaced with --the change amount of the target material is instead determined based on an amount of change…-- for claim clarity.

In Claim 20, lines 18-21, the order of lines 18-19 and 20-21 should be reversed as it is unclear why the user would first find amount of a target material and then next determine the existence of the target material
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 20 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, lines 22 and 27; Claim 12, lines 27 and 32; Claim 20, lines 24 and 29, the term “the current being reduced" renders the claim indefinite because it is unclear in reference to what a current is reduced. Appropriate changes would involve including a level of current that is considered “reduced” that requires the change to bioimpedance detection.
Regarding Claim 1, lines 13-35 and Claim 12, lines 25-40, the various “wherein” limitations renders the claim indefinite because it is unclear how an apparatus invention’s 

Allowable Subject Matter
No prior art rejection is applied to claims 1-15, 18, and 20 because the prior art fails to teach or motivate the combination using the hybrid biosensing of bioimpedance and current based on the efficacy of the current values and determining the insertion of the working electrode with the first bioimpedance. Overall, reaching the invention of the independent claims would likely require the use of the claims for hindsight reasoning. However, the claims are not allowed at this time due to the rejections under 35 USC 112(b), as set forth above.

Response to Arguments
Applicant's amendments and arguments filed 10/01/2021, with respect to the 35 USC 103 rejection of Claim 1, 12, and 20 have been fully considered, and are persuasive.  Therefore, the rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791